2015 IL App (2d) 131190
                                  No. 2-13-1190
                           Opinion filed January 28, 2015
______________________________________________________________________________

                                              IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

GPS USA, INC.,                         ) Appeal from the Circuit Court
                                       ) of Lake County.
      Petitioner-Appellant,            )
                                       )
v.                                     ) No. 13-L-227
                                       )
PERFORMANCE POWDERCOATING,             ) Honorable
                                       ) Michael B. Betar,
      Respondent-Appellee.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE BIRKETT delivered the judgment of the court, with opinion.
       Presiding Justice Schostok and Justice Burke concurred in the judgment and opinion.

                                            OPINION

¶1     Petitioner, GPC USA, Inc., appeals the vacatur of an arbitration award entered in its favor

against respondent, Performance Powdercoating.          We hold that the trial court erred by

invalidating the forum-selection provision in the arbitration clause of the parties’ contract.

Accordingly, we vacate the trial court’s judgment and remand for further proceedings.

¶2                                      I. BACKGROUND

¶3     Respondent has filed no appellee’s brief in this case. In First Capitol Mortgage Corp. v.

Talandis Construction Corp., 63 Ill. 2d 128, 133 (1976), the supreme court explained the

avenues available to a reviewing court when an appellee fails to file a brief:
2015 IL App (2d) 131190


               “We do not feel that a court of review should be compelled to serve as an

       advocate for the appellee or that it should be required to search the record for the purpose

       of sustaining the judgment of the trial court. It may, however, if justice requires, do so.

       Also, it seems that if the record is simple and the claimed errors are such that the court

       can easily decide them without the aid of an appellee's brief, the court of review should

       decide the merits of the appeal. In other cases if the appellant’s brief demonstrates prima

       facie reversible error and the contentions of the brief find support in the record the

       judgment of the trial court may be reversed.”

Appellate courts have distilled from this language the following three options: (1) the court may

serve as an advocate for the appellee and decide the case when the court determines that justice

so requires; (2) the court may decide the merits of the case if the record is simple and the issues

can be easily decided without the aid of an appellee’s brief; or (3) the court may reverse the trial

court when the appellant’s brief demonstrates prima facie reversible error that is supported by

the record. Village of Lake in the Hills v. Niklaus, 2014 IL App (2d) 130654, ¶ 14 (citing

Thomas v. Koe, 395 Ill. App. 3d 570, 577 (2009)). For the reasons set forth below, we find that

petitioner’s brief and the record demonstrate prima facie reversible error.

¶4     We base the following statement of facts on the pleadings and attachments filed below by

the parties and on an unrebutted affidavit from Rebecca Presley, respondent’s president and co-

owner. Petitioner, which provides management consulting services, is a Nevada company with

offices in Illinois. Respondent is an Arizona company. On March 14, 2012, the parties signed

an “Agreement for Services” (Agreement) by which petitioner would provide respondent

consulting services. Petitioner attached to its pleadings a series of consulting reports that it

generated for respondent pursuant to the Agreement.           The reports seem to suggest that



                                               -2-
2015 IL App (2d) 131190


petitioner’s employees visited respondent’s offices in Arizona for the purpose of evaluating its

business. According to Presley’s affidavit, all work under the Agreement was performed in

Arizona.

¶5     On October 16, 2012, petitioner filed a demand for arbitration with the American

Arbitration Association. Petitioner sought amounts owed under the Agreement. There is a copy

of the Agreement in the record. Near the bottom of the first page appears the following clause in

bold: “Client and Advisor(s) expressly agree that all disputes of any kind between the parties

arising out of or in connection with this Agreement shall be submitted to binding arbitration

which would be administered by the American Arbitration Association.” Immediately following

in unbolded text is: “Exclusive jurisdiction and venue shall rest in Lake County, Illinois, Illinois

law applying.” With the exception of a title and petitioner’s company logo at the top of the page,

the text is of uniform size. All of the text on the page is legible and of reasonable size.

¶6     The matter was set for arbitration, and respondent was served with notice of the date

(February 12, 2013) and location (a law office in Buffalo Grove, Illinois) of the hearing.

Respondent did not appear on the scheduled date and the arbitration hearing proceeded in its

absence.   On February 21, 2013, the arbitrator entered an award in petitioner’s favor of

$129,999.90 plus respondent’s share of the arbitration fees and expenses.

¶7     On April 1, 2013, petitioner filed in the trial court a petition to confirm the arbitrator’s

award. Respondent responded in May 2013 with a motion to dismiss the petition and vacate the

award. First, respondent contended that the award was obtained through undue means. See 710

ILCS 5/12(a)(1) (West 2012) (“(a) Upon application of a party, the court shall vacate an award

where: (1) The award was procured by *** undue means[.]”). Respondent elaborated:




                                                -3-
2015 IL App (2d) 131190


               “4. The [respondent] *** is an Arizona LLC which has nothing to do with the

       State of Illinois. None of the events arising out of the underlying contract took place in

       Illinois and the contract was not signed in Illinois. ***

               5. The only reason that the award was obtained was the [respondent] did not have

       the resources to defend an arbitration thousands of miles away in Illinois.               The

       [respondent][] would have had to fly all [its] employees to Illinois to testify, would have

       had to pay to have [its] evidence transferred to Illinois, and hire Illinois lawyers to defend

       an arbitration which had absolutely no conceivable reason for being in Illinois other than

       the fact that the [petitioner’s] main office is in Lake County, Illinois. ***

               6. Therefore, the arbitration was procured by undue means in that it was obtained

       solely because the burden to [respondent in] defending in Illinois made it impossible for

       [it] to do so.”

¶8     Second, respondent cited section 2-619 of the Code of Civil Procedure (Code) (735 ILCS

5/2-619 (West 2012) (involuntary dismissal based on certain defects or defenses)) and section 2-

301(a) of the Code (735 ILCS 5/2-301(a) (West 2012) (objection to personal jurisdiction)),

contending that the clause designating Illinois as the arbitration forum was unreasonable as a

matter of law. Respondent applied the six-factor test adopted by the appellate court in Calanca

v. D&S Manufacturing Co., 157 Ill. App. 3d 85, 87-88 (1987), for determining the

reasonableness of a forum-selection clause. The Calanca factors are: (1) which law governs the

formation and construction of the contract; (2) the residency of the parties involved; (3) the place

of execution and/or performance of the contract; (4) the location of the parties and witnesses

participating in the litigation; (5) the inconvenience to the parties of any particular location; and




                                                -4-
2015 IL App (2d) 131190


(6) whether the clause was equally bargained for. Id. at 88; see also Yamada Corp. v. Yasuda

Fire & Marine Insurance Co., 305 Ill. App. 3d 362, 368 (1999).

¶9      Third, and last, respondent asserted that the arbitrator lacked authority to decide the

matter, because Illinois had no personal jurisdiction over respondent. See 710 ILCS 5/12(a)(3)

(West 2012) (“(a) Upon application of a party, the court shall vacate an award where *** (3) The

arbitrators exceeded their powers[.]”). There was no general jurisdiction, respondent claimed,

because it had no business contacts with Illinois. Specific jurisdiction also was lacking because

respondent “never set foot in Illinois and did nothing more than forward payment to the

[petitioner].”

¶ 10    In her affidavit, Presley averred in relevant part:

                 “5. I signed [the Agreement], which is the subject matter of this litigation, after

        the [petitioner] signed it[,] and I signed it in the State of Arizona. ***

                 6. [Respondent] is an Arizona Company.

                 7. [Respondent] does not do business in the State of Illinois.

                 8. All work performed under [the Agreement] was done at our office in Arizona.

                 9. All our witnesses for this matter reside in the State of Arizona.

                 10. There are only two owners of this business, my husband and myself.

                 11. We are a small mom and pop company[;] our financial records from last year

        are attached hereto.

                 12. Our company suffered a loss last year and[,] therefore, we cannot and could

        not afford the $3000 fee required of the Arbitrator.

                 13. We can also not afford to fly our witnesses and evidence to the State of

        Illinois for a [t]rial or arbitration.



                                                  -5-
2015 IL App (2d) 131190


                14. When I signed [the Agreement], I did not know that if there was a dispute I

       would be forced to litigate in Illinois[,] as [the arbitration] clause was buried in the fine

       print.

                15. [Respondent] does not transact any business in Illinois.

                16. [Respondent] does not have any employees in Illinois.

                17. [Respondent] does not have any property in Illinois.

                18. None of [respondent’s] employees ever visited Illinois.

                19. ***      [M]y only contact with Illinois was sending payments to the

       [petitioner’s] office in Illinois.

                20. *** [Respondent] does not have an office in Illinois.

                21. *** [N]o one at [respondent] negotiated any of the terms of the contract[;] I

       just signed the form contract that was provided for me.

                22. *** [A]ll consulting work done pursuant to the contract was done at our

       office in Arizona.”

Though Presley referenced an attachment regarding respondent’s finances, no such document

appears in the record.

¶ 11   Petitioner filed a response. Petitioner began by noting that respondent, though duly

notified of petitioner’s demand for arbitration and of the scheduling of the arbitration hearing,

lodged no advance objection to the arbitration. Petitioner then proceeded to challenge the

substance of respondent’s arguments for vacating the arbitration award. Petitioner filed no

affidavit in response to Presley’s affidavit.

¶ 12   In its reply, respondent made a new contention, namely, that the arbitrator’s award was

procured by fraud. In support, respondent submitted a second affidavit from Presley. She



                                                -6-
2015 IL App (2d) 131190


identified several pages from the consulting reports submitted by petitioner with its pleadings in

the trial court. Presley implied that her initials and/or signatures on these pages were forged.

¶ 13      On August 14, 2013, the trial court held a hearing on respondent’s motion (no transcript

of the hearing appears in the record). That same day, the court issued a written order dismissing

petitioner’s petition and vacating the arbitration award. The court found as follows:

                 “1. The forum selection clause is unenforceable pursuant to the six factors cited in

          Calanca;

                 2. Illinois does not have general jurisdiction over the [respondent] due to lack of

          minimum contacts;

                 3. Illinois does not have specific jurisdiction over the [respondent] due to lack of

          minimum contacts.”

The court appeared not to reach respondent’s claims that the arbitration award was obtained by

undue means and fraud.

¶ 14      The trial court denied petitioner’s motion to reconsider, and petitioner filed this timely

appeal.

¶ 15                                         II. ANALYSIS

¶ 16      Petitioner contends that the trial court erred in vacating the arbitration award. We agree.

¶ 17      “It is a well-established principle that arbitration is a favored alternative to litigation by

state, federal and common law because it is a speedy, informal, and relatively inexpensive

procedure for resolving controversies arising out of commercial transactions.”                (Internal

quotation marks omitted.)          Board of Managers of the Courtyards at the Woodlands

Condominium Ass’n v. IKO Chicago, Inc., 183 Ill. 2d 66, 71 (1998). “The Illinois Uniform

Arbitration Act embodies a legislative policy favoring enforcement of agreements to arbitrate



                                                  -7-
2015 IL App (2d) 131190


future disputes.” Salsitz v. Kreiss, 198 Ill. 2d 1, 13 (2001). “The courts of this state favor

arbitration as well.” Id.

¶ 18   The favorability of arbitration is further reflected in the principles governing judicial

review of arbitration awards:

       “[J]udicial review of an arbitrator’s award is extremely limited, more limited than

       appellate review of a trial. [Citations.] Limited judicial review fosters the long-accepted

       and encouraged principle that an arbitration award should be the end, not the beginning

       of litigation. [Citation.] When parties agree to submit a dispute to arbitration for a

       binding and nonappealable decision, they bargain for finality. [Citation.] The point of

       arbitration is to provide a quick and economical alternative to litigation, not to add yet

       another round before entering the district and appellate courts. [Citation.] (Internal

       quotation marks omitted.) First Health Group Corp. v. Ruddick, 393 Ill. App. 3d 40, 48

       (2009).

¶ 19   Section 12 of the Uniform Arbitration Act (Act) (710 ILCS 5/12 (West 2012)) specifies

grounds for vacating an arbitration award, stating in relevant part:

                 “(a) Upon application of a party, the court shall vacate an award where:

                        (1) The award was procured by corruption, fraud or other undue means;

                        (2) There was evident partiality by an arbitrator appointed as a neutral or

                 corruption in any one of the arbitrators or misconduct prejudicing the rights of

                 any party;

                        (3) The arbitrators exceeded their powers;

                        (4) The arbitrators refused to postpone the hearing upon sufficient cause

                 being shown therefor or refused to hear evidence material to the controversy or



                                                -8-
2015 IL App (2d) 131190


               otherwise so conducted the hearing, contrary to the provisions of Section 5 [(710

               ILCS 5/5 (West 2012))], as to prejudice substantially the rights of a party; or

                       (5) There was no arbitration agreement and the issue was not adversely

               determined in proceedings under Section 2 [(710 ILCS 5/2 (West 2012))] and the

               party did not participate in the arbitration hearing without raising the objection;

               but the fact that the relief was such that it could not or would not be granted by

               the circuit court is not ground for vacating or refusing to confirm the award.”

¶ 20   We turn to our standard of review. We have no transcript of the hearing on the motion to

vacate, but it appears that no testimony was offered and that the trial court made its decision

based on the pleadings, documentary exhibits, and Presley’s unrebutted affidavit. Consequently,

we are presented with a question of law and our review is de novo. See Rosenthal-Collins

Group, L.P. v. Reiff, 321 Ill. App. 3d 683, 687 (2001) (review of section 12 decision was de novo

because “the trial court heard no testimony and ruled solely on the basis of documentary

evidence”); In re Estate of Funk, 221 Ill. 2d 30, 35 (2006) (citing Reiff and applying the de novo

standard because “[t]he issues presented *** turn[ed] on the documentary evidence and on

questions of law”).

¶ 21   Petitioner’s first contention on appeal is that respondent forfeited “its objections by

failing to file an initial motion with the circuit court and by refusing to participate in the

arbitration.” In fact, as we shall explain, it was by not participating in the arbitration that

respondent was able to preserve its challenge to the validity of the arbitration agreement.

¶ 22   Between its motion to vacate and its reply in support thereof, respondent made the

following four contentions. First, the arbitration award was obtained through undue means

because respondent would have participated in the arbitration in Illinois had it not posed such a



                                               -9-
2015 IL App (2d) 131190


hardship. Second, the award was obtained by fraud because the documents on which petitioner

relied bore the forged signatures and initials of Presley, respondent’s president and co-owner.

Third, the forum-selection component of the arbitration clause was invalid. Fourth, the arbitrator

exceeded his powers because Illinois lacked personal jurisdiction over respondent.

¶ 23   The trial court determined, first, that the forum-selection clause was invalid, and, second,

that Illinois lacked personal jurisdiction over respondent. The court appeared not to reach

respondent’s claims that the arbitration award was obtained by undue means and fraud.

¶ 24   We address first the court’s ruling on the forum-selection clause, because if the clause

was valid the requirements of personal jurisdiction were met. “A forum selection clause in a

given agreement has been held sufficient to constitute consent to personal jurisdiction in a

foreign State.” ETA Trust v. Recht, 214 Ill. App. 3d 827, 834 (1991).

¶ 25   Petitioner claims, as it did below, that respondent forfeited its challenge to the forum-

selection clause by failing to raise it at any time before the award was entered. Petitioner also

challenges, as it did below, the merits of the trial court’s decision on the forum-selection issue.

However, petitioner has not questioned, in the trial court or before us, that respondent’s

challenge to the forum-selection clause was substantively cognizable in a proceeding under

section 12. While respondent did not invoke below a subsection of section 12 in challenging the

clause, the substance of that contention fell under subsection (a)(5), which permits, with certain

procedural conditions, a claim that “[t]here was no arbitration agreement” (710 ILCS 5/12(a)(5)

(West 2012)). Respondent’s attack on the forum-selection component implicated the arbitration

clause as a whole, since respondent claimed, inter alia, that the parties had unequal bargaining

power in negotiating the Agreement and that the terms regarding arbitration were hidden in fine

print. We note that, in a section 12(a)(5) proceeding, just as in a section 2 proceeding to compel



                                              - 10 -
2015 IL App (2d) 131190


or stay arbitration, the issue of arbitrability extends not just to the bare existence of an agreement

purporting to mandate arbitration, but also to whether the agreement is valid and enforceable.

IKO Chicago, Inc., 183 Ill. 2d at 74 (under section 2, “once the trial court determines that a valid

arbitration agreement exists, the court must compel arbitration”); Best Coin-Op Inc. v. Clementi,

120 Ill. App. 3d 892, 897-98 (1983) (validity of lease containing an arbitration clause could be

contested under section 12(a)(5)).

¶ 26      Proceeding to the forfeiture issue, we reiterate that section 12(a)(5) permits a postaward

challenge that “[t]here was no arbitration agreement,” provided that the issue “was not adversely

determined in proceedings under Section 2 [(710 ILCS 5/2 (West 2012))] and the party did not

participate in the arbitration hearing without raising the objection” (710 ILCS 5/12(a)(5) (West

2012)).

¶ 27      The procedural conditions specified in section 2 were satisfied here. First, there was no

section 2 proceeding, or at least none appears of record. Second, respondent did not participate

in the arbitration.

¶ 28      The cases petitioner cites where forfeiture was found are distinguishable because the

party attacking the arbitration award had participated in the arbitration without raising the

particular objection. See Ruddick, 393 Ill. App. 3d at 48-49; Hamilton v. Williams, 214 Ill. App.
3d 230, 247 (1991); Tri-City Jewish Center v. Blass Riddick Chilcote, 159 Ill. App. 3d 436, 439

(1987).

¶ 29      A more factually similar case is Mid-America Regional Bargaining Ass’n v. Modern

Builders Industrial Concrete Co., 101 Ill. App. 3d 83 (1981). The defendant in Mid-America

was a member of a contractors’ association that acted as the defendant’s representative for

collective bargaining.     The association in turn signed a representation agreement with the



                                                - 11 -
2015 IL App (2d) 131190


plaintiff. A dispute arose when the plaintiff accused the defendant of violating its bylaws. The

plaintiff notified the defendant that it was seeking arbitration pursuant to a clause in the

representation agreement. The defendant refused to attend the arbitration hearing but later

opposed confirmation of the award, on the ground that it had no agreement with the plaintiff to

arbitrate.   The trial court declined to confirm the award, but the appellate court reversed.

Commenting on the Act generally, the court remarked that “before there can be arbitration there

must be a valid arbitration agreement.” Id. at 86. Section 12(a)(5) clearly provided, said the

court, that “the question of arbitrability may be raised after the award is issued, if, as here, it was

not raised before the hearing.” Id. at 87. The court held that the defendant forfeited his

argument on arbitrability, but not because it failed to raise the issue before the arbitration

hearing.     Rather, the defendant failed to challenge the arbitration award within the time

constraints of section 12(b) of the Act (710 ILCS 5/12(b) (West 2012) (“An application under

this Section shall be made within 90 days after delivery of a copy of the award of the applicant,

except that if predicated upon corruption, fraud or other undue means, it shall be made within 90

days after such grounds are known or should have been known.”)). (In the present case, there is

no issue of timeliness under section 12(b).)

¶ 30    As in Mid-America, respondent here preserved the issue of arbitrability for a postaward

challenge because it “did not participate in the arbitration hearing without raising the objection”

(710 ILCS 5/12(a)(5) (West 2012)). Like the defendant in Mid-America, respondent did not

participate in the arbitration at all.

¶ 31    Anderson v. Golf Mill Ford, Inc., 383 Ill. App. 3d 474, 479 (2008), cited by petitioner,

deserves special comment because the appellate court found forfeiture of an arbitrability issue

even though the issue was not decided in a section 2 proceeding and the party raised the



                                                - 12 -
2015 IL App (2d) 131190


arbitrability objection before the arbitrator. The parties in Anderson agreed to arbitrate according

to the rules of the American Arbitration Association (AAA rules). The plaintiff filed a demand

for arbitration, and the defendant filed a counterclaim. The plaintiff denied the allegations of the

counterclaim but did not challenge its arbitrability. Not until the arbitration hearing did the

plaintiff object that the counterclaim was not arbitrable. The arbitrator overruled the objection

and ruled on the merits of the counterclaim. The appellate court agreed with the defendant that

the plaintiff forfeited its arbitrability objection by not raising it prior to the arbitration hearing.

The court relied on the AAA rules, which required that a party object to the arbitrability of a

counterclaim no later than the party’s answer to the counterclaim. Id. at 478-79.

¶ 32   Petitioner extrapolates from Anderson a general rule that a party must object to the

arbitrability of a claim no later than the filing of the answer. This is a flawed reading of

Anderson’s holding, which was based on the particular procedural rules that the parties agreed

would govern the arbitration. Petitioner cites no such rules here. We express no comment on

Anderson’s presumption that arbitration rules can override the conditions specified in section

12(a)(5) for preserving an arbitrability objection for a postaward challenge.

¶ 33   Petitioner also claims that the issue of the forum-selection clause’s validity pertained

merely to the venue for the arbitration, and therefore the issue was for the arbitrator, not the

court, to decide. According to petitioner, “it is for the court to determine whether a valid

arbitration clause exists,” and “[o]nce that determination has been made, the arbitrator decides

how and where the arbitration will be conducted” (emphasis added). Petitioner cites a string of

federal cases under the Federal Arbitration Act (9 U.S.C. § 1 et seq. (2012)) holding that

“disputes over the interpretation of forum selection clauses in arbitration agreements” are




                                                - 13 -
2015 IL App (2d) 131190


procedural questions for the arbitrator to decide (UBS Financial Services, Inc. v. West Virginia

University Hospitals, Inc., 660 F.3d 643, 655 (2d Cir. 2011) (citing cases)).

¶ 34   These decisions do not apply here. First, they involve a different arbitration statute than

what governs here. Section 12 of the Act specifies what avenues are permissible for attacking an

arbitration award.   Respondent’s challenge to the forum-selection clause was substantively

cognizable in a postaward proceeding, as it challenged the validity of the arbitration clause.

Moreover, since respondent did not participate in the arbitration, it need not have raised the issue

before the trial court or the arbitrator.       Second, respondent raised no question of the

interpretation of the forum-selection clause, but only a question of its validity. The validity of an

arbitration clause is determined by the court, not the arbitrator. See IKO Chicago, Inc., 183 Ill.
2d at 74 (under section 2, “once the trial court determines that a valid arbitration agreement

exists, the court must compel arbitration”).

¶ 35   For the foregoing reasons, we hold that, according to the criteria of section 12(a)(5),

respondent preserved its challenge to the validity of the forum-selection clause.

¶ 36   We proceed to the merits of respondent’s challenge. At the outset, we note that the

arbitration clause in the Agreement reflects two choices by the parties: one, that the arbitration

will occur in Illinois, and, two, that Illinois law will apply. In the court below, respondent made

no direct attack on the choice-of-law provision, but did, in the course of attacking the forum-

selection provision, raise the matter of Illinois’s connection to the underlying dispute.

¶ 37   “A forum selection clause in a contract is prima facie valid and should be enforced unless

the opposing party shows that enforcement would be unreasonable under the circumstances.”

(Internal quotation marks omitted.) Compass Environmental, Inc. v. Polu Kai Services, L.L.C.,

379 Ill. App. 3d 549, 554-55 (2008). “The burden of proving the unreasonableness of a selected



                                               - 14 -
2015 IL App (2d) 131190


forum *** falls on the party opposing enforcement of the forum selection clause.” Brandt v.

MillerCoors, LLC, 2013 IL App (1st) 120431, ¶ 18. That party must show “that trial in the

contractual forum will be so gravely difficult and inconvenient that [the party] will for all

practical purposes be deprived of his day in court.”          (Internal quotation marks omitted.)

Calanca, 157 Ill. App. 3d at 87-88. Courts are particularly reluctant to void a forum-selection

clause on inconvenience grounds where “both parties freely entered the agreement contemplating

such inconvenience should there be a dispute.” Id. at 88. “A forum selection agreement reached

through arm’s-length negotiation between experienced and sophisticated businesspeople should

be honored by them and enforced by the courts, absent some compelling and countervailing

reason for not enforcing it.” IFC Credit Corp. v. Rieker Shoe Corp., 378 Ill. App. 3d 77, 86

(2007).

¶ 38      The factors from Calanca for determining the validity of a forum-selection clause are:

(1) which law governs the formation and construction of the contract; (2) the residency of the

parties involved; (3) the place of execution and/or performance of the contract; (4) the location

of the parties and witnesses participating in the litigation; (5) the inconvenience to the parties of

any particular location; and (6) whether the clause was equally bargained for. Calanca, 157 Ill.

App. 3d at 88.

¶ 39      We begin with factor (6), since if the Agreement’s forum-selection clause was the subject

of arm’s-length negotiation between parties with equal bargaining power, we are to enforce the

clause absent a compelling and countervailing reason to the contrary. IFC Credit Corp., 378 Ill.

App. 3d at 86. Respondent bore the burden of proving the clause unreasonable, but respondent

gave no indication that it lacked the necessary sophistication to negotiate a more favorable

forum. In her affidavit, Presley averred that no representative of respondent negotiated the terms



                                                - 15 -
2015 IL App (2d) 131190


of the Agreement, but rather Presley “just signed the form contract that was provided for [her].”

A failure to negotiate, however, does not equate to an inability to do so. Nor does Presley’s

assertion that respondent is “a small mom and pop company” reveal anything about respondent’s

capacity to bargain.

¶ 40   Respondent also claimed below that its disadvantage during the contract-formation

process was evident in the fact that the arbitration clause was in small print. We do not accept

this characterization. The copy of the Agreement in the record shows the arbitration clause on

the first page. The body of the text on that page is all the same, reasonable size. Also, the

arbitration clause is partly bolded. The ordinary reader would surely have noticed the clause.

¶ 41   Having no reason to doubt that the parties had equal bargaining power, we apply the

remaining factors with a view to whether respondent presented a compelling reason for voiding

the parties’ forum selection. Notably, since respondent had the burden to prove the forum choice

unreasonable, any factor that is even neutral on the forum question essentially weighs in favor of

the forum choice.

¶ 42   On factor (1), concerning which state’s law governs the formation and construction of the

contract, respondent asserted below that Arizona law governed because, as Presley averred, she

signed the Agreement last and did so from respondent’s Arizona’s office.             “Therefore,”

respondent concluded, “the contract was formed in Arizona and any issues relating to

construction or formation would be governed by Arizona law.”           Petitioner agrees that the

Agreement “was executed in Arizona,” but argues that factor (1) still favors an Illinois forum

because of the choice-of-law provision designating Illinois law to govern disputes arising from

the Agreement. We agree with this position. Where the parties choose a particular state’s law,

the sensible forum for adjudication is that state. See Brandt, 2013 IL App (1st) 120431, ¶ 14;



                                              - 16 -
2015 IL App (2d) 131190


Yamada, 305 Ill. App. 3d at 368; Calanca, 157 Ill. App. 3d at 88.           In the court below,

respondent’s argument on factor (1) focused on signatures while utterly ignoring the choice-of-

law provision. Factor (1), we conclude, does not weigh against the parties’ forum choice.

¶ 43   As for factor (2), the residency of the parties, respondent proposed that the factor was

neutral because petitioner is a Nevada company while respondent is an Arizona company. See

Yamada, 305 Ill. App. 3d at 368 (“A corporation is a resident of the state or country under whose

laws it was organized.”). Petitioner agrees that factor (2) is neutral, as do we. However, since

the factor is neutral, it does not weigh against the chosen forum.

¶ 44   On factor (3), the place of execution and/or performance of the contract, petitioner

concedes that, “[b]ecause the Agreement was executed in Arizona, [respondent’s] home state

does have some interest in resolving this dispute.” As for the place of performance, Presley

averred that “all the consulting work done pursuant to [the Agreement] was done at

[respondent’s] office in Arizona.” Petitioner did not rebut this averment. Nonetheless, the fact

that the parties freely chose Illinois law to govern diminishes the significance of Arizona’s

connection to this dispute. We conclude that factor (3) is neutral and, at best, weighs only

slightly against Illinois as forum.

¶ 45   On factor (4), the location of the parties and witnesses participating in the litigation,

respondent argued below that the factor was neutral because petitioner would have witnesses in

Illinois and respondent would have witnesses in Arizona. We disagree that the factor is neutral.

Respondent, which had the burden in its forum-selection challenge, did not demonstrate the

unavailability of alternatives to physical travel of witnesses, such as evidence depositions and

videotaped testimony. See Brandt, 2013 IL App (1st) 120431, ¶ 17; Calanca, 157 Ill. App. 3d at

89. Factor (4) does not weigh against the forum choice.



                                               - 17 -
2015 IL App (2d) 131190


¶ 46    Factor (5) concerns the inconvenience to the parties of any particular location.

Respondent had a high burden in claiming inconvenience, particularly since, as we have

determined, the forum-selection clause was the product of free bargaining. Respondent claimed

that, because of financial constraints, it “would not be able to mount a defense in Illinois.”

Respondent relied on Presley’s averments that respondent (1) is a “small mom and pop

company”; (2) suffered a financial loss the prior year; (3) “cannot and could not afford the $3000

fee required of the Arbitrator”; and (4) cannot “afford to fly [its] witnesses and evidence to the

State of Illinois for a [t]rial or arbitration.” We cannot assess respondent’s fiscal condition,

because the financial records Presley claimed to have attached to her affidavit are not in the

record. Also, it is not clear if the $3,000 fee relates to arbitration in Illinois particularly.

Moreover, respondent has failed, as we noted, to demonstrate that it could not spare its witnesses

travel to Illinois through use of alternatives like evidence depositions and videotaped testimony.

Finally, while respondent complained that transferring its evidence to Illinois would have been a

hardship, respondent was not specific about the nature or quantity of evidence required for the

arbitration.

¶ 47    Having applied the Calanca factors, we conclude that respondent did not establish any

compelling or countervailing reason for upsetting the parties’ choice of Illinois as their

arbitration forum. The only factor that potentially weighs against the choice of Illinois as forum

is that the Agreement was signed, and the contemplated services performed, in Arizona.

Depreciating the weight of this factor, however, is the fact that the parties agreed to apply Illinois

law to their dispute.    Under our de novo standard of review, we hold that the trial court

committed prima facie reversible error in invalidating the forum-selection clause.




                                                - 18 -
2015 IL App (2d) 131190


¶ 48   The valid forum-selection clause satisfies jurisdictional requisites. Consequently, we

need not address petitioner’s challenge to the trial court’s secondary finding that Illinois lacked

personal jurisdiction over respondent.

¶ 49   As the trial court apparently did not address all issues raised in respondent’s motion to

vacate the arbitrator’s award, we remand for further proceedings on the motion.

¶ 50                                     III. CONCLUSION

¶ 51   For the foregoing reasons, we vacate the judgment of the trial court and remand this

matter for further proceedings consistent with this opinion.

¶ 52   Vacated and remanded.




                                              - 19 -